DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant' s amendment and response to election/restriction requirement filed on 12/20/2021.  Claims 1-19 and 29-35 are now pending in the present application.  Claims 20-28 and 36-40 have been canceled by the Applicant. 
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that since the close relation between the claims of Groups I and II would cause examining them together to not be seriously burdensome.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 723/2020 and 9/28/2021 have been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with James A. Blanchette on 2/16/2022.
The application has been amended as follows: cancel claims 1-9
Allowable Subject Matter
Claims 10-19 and 29-35 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claim 10, the best prior art found during the prosecution of the present application, Venkatraman et al. (U.S. Patent Application Publication No. 2014/0274161 A1) (hereinafter Venkatraman), fails to disclose, teach, or suggest the limitations of at least one of the beacons initially having unknown RTT capabilities; receiving, by the cloud-based location platform, RTT information including at least RTT measurement status from one or more of the plurality UE that have attempted to measure RTT with a beacon of the beacons initially having unknown RTT capabilities; determining RTT capabilities of the beacon based on the received RTT measurement status; and updating the beacon database to include information indicating the RTT capabilities of the beacon in combination with and in the context of all of the other limitations in claim 10.
Considering claim 29, the best prior art found during the prosecution of the present application, Venkatraman, fails to disclose, teach, or suggest the limitations of receive a round-trip time (RTT) measurement from a plurality of user equipment (UE) that have attempted to measure RTT with a beacon initially having unknown RTT capabilities; determine the beacon is RTT capable based on the RTT measurement from the plurality of UE; update a beacon database to include information indicating the beacon is RTT capable in combination with and in the context of all of the other limitations in claim 29.
Claims 11-19 and 30-35 are also allowed by virtue of their dependency on claims 10 and 29.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Chisaka (U.S. Patent Application Publication No. 2012/0071201 A1) discloses a communication method and base station apparatus;
Finlow-Bates et al. (U.S. Patent Application Publication No. 2012/0294231 A1) discloses a Wi-Fi access point characteristics database;
Garin et al. (U.S. Patent Application Publication No. 2013/0307723 A1) discloses a method and apparatus for determining locations of access points;
Naguib et al. (U.S. Patent Application Publication No. 2016/0191775 A1) discloses changing camera parameters based on wireless signal information;
Huang et al. (U.S. Patent No. 10,674,331 B1) discloses indoor location estimation for wireless device;
Wirola et al. (U.S. Patent Application Publication No. 2020/0249310 A1) discloses determining a plurality of installation positions of a plurality of radio devices; and
Rauhala et al. (U.S. Patent Application Publication No. 2021/0321219 A1) discloses a concept of deploying wireless access points for RTT based positioning.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642